Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 5-4-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method comprising:
receiving, by a processor of an apparatus, sensor data associated with at least a first entity, 
the sensor data corresponding to at least one of 
a location of the first entity or 
surroundings of the first entity;
identifying, by the processor and based at least in part on the sensor data, 
at least one second entity, wherein, 
based at least in part on a first trajectory along which the first entity is traveling and 
a second trajectory along which the at least one second entity is traveling, 
it is expected that the at least one second entity will enter a zone defined around the first entity;
determining, by the processor and based at least in part on the sensor data, 
an amount of time until the at least one second entity will enter the zone defined around the first entity;
responsive to determining that the amount of time until the at least one second entity will enter the zone satisfies 
a time threshold requirement, 
providing, by the processor, 
the amount of time until the at least one second entity will enter the zone as at least one of 
(a) input to a navigation function or 
(b) to be displayed as a countdown via a display element and/or speaker element of the first entity; and
responsive to determining that the amount of time until 
the at least one second entity will enter the zones does not satisfy the time threshold requirement, 
not providing the amount of time until the at least one 
second entity will enter the zone”.
	Taveira discloses restricted areas and a drone that is prevented from accessing a restricted area. 
Taveira is silent as to“[a]  method comprising:
receiving, by a processor of an apparatus, sensor data associated with at least a first entity, 
the sensor data corresponding to at least one of 
a location of the first entity or 
surroundings of the first entity;
identifying, by the processor and based at least in part on the sensor data, 
at least one second entity, wherein, 
based at least in part on a first trajectory along which the first entity is traveling and 
a second trajectory along which the at least one second entity is traveling, 
it is expected that the at least one second entity will enter a zone defined around the first entity;
determining, by the processor and based at least in part on the sensor data, 
an amount of time until the at least one second entity will enter the zone defined around the first entity;
responsive to determining that the amount of time until the at least one second entity will enter the zone satisfies 
a time threshold requirement, 
providing, by the processor, 
the amount of time until the at least one second entity will enter the zone as at least one of 
(a) input to a navigation function or 
(b) to be displayed as a countdown via a display element and/or speaker element of the first entity; and
responsive to determining that the amount of time until 
the at least one second entity will enter the zones does not satisfy the time threshold requirement, 
not providing the amount of time until the at least one 
second entity will enter the zone”.

	
	Reif teaches a warning region and a safe region and a bounding box.  Reif is silent as to “[a]  method comprising:
receiving, by a processor of an apparatus, sensor data associated with at least a first entity, 
the sensor data corresponding to at least one of 
a location of the first entity or 
surroundings of the first entity;
identifying, by the processor and based at least in part on the sensor data, 
at least one second entity, wherein, 
based at least in part on a first trajectory along which the first entity is traveling and 
a second trajectory along which the at least one second entity is traveling, 
it is expected that the at least one second entity will enter a zone defined around the first entity;
determining, by the processor and based at least in part on the sensor data, 
an amount of time until the at least one second entity will enter the zone defined around the first entity;
responsive to determining that the amount of time until the at least one second entity will enter the zone satisfies 
a time threshold requirement, 
providing, by the processor, 
the amount of time until the at least one second entity will enter the zone as at least one of 
(a) input to a navigation function or 
(b) to be displayed as a countdown via a display element and/or speaker element of the first entity; and
responsive to determining that the amount of time until 
the at least one second entity will enter the zones does not satisfy the time threshold requirement, 
not providing the amount of time until the at least one 
second entity will enter the zone”.


	Zeng teaches that a time to enter the zone is provided based on a velocity of the remote vehicle.
	Zeng is silent as to “[a]  method comprising:
receiving, by a processor of an apparatus, sensor data associated with at least a first entity, 
the sensor data corresponding to at least one of 
a location of the first entity or 
surroundings of the first entity;
identifying, by the processor and based at least in part on the sensor data, 
at least one second entity, wherein, 
based at least in part on a first trajectory along which the first entity is traveling and 
a second trajectory along which the at least one second entity is traveling, 
it is expected that the at least one second entity will enter a zone defined around the first entity;
determining, by the processor and based at least in part on the sensor data, 
an amount of time until the at least one second entity will enter the zone defined around the first entity;
responsive to determining that the amount of time until the at least one second entity will enter the zone satisfies 
a time threshold requirement, 
providing, by the processor, 
the amount of time until the at least one second entity will enter the zone as at least one of 
(a) input to a navigation function or 
(b) to be displayed as a countdown via a display element and/or speaker element of the first entity; and
responsive to determining that the amount of time until 
the at least one second entity will enter the zones does not satisfy the time threshold requirement, 
not providing the amount of time until the at least one 
second entity will enter the zone”.


	Suzuki teaches a count down of a vehicle to enter into a zone. 
	Suzuki is silent as to “[a]  method comprising:
receiving, by a processor of an apparatus, sensor data associated with at least a first entity, 
the sensor data corresponding to at least one of 
a location of the first entity or 
surroundings of the first entity;
identifying, by the processor and based at least in part on the sensor data, 
at least one second entity, wherein, 
based at least in part on a first trajectory along which the first entity is traveling and 
a second trajectory along which the at least one second entity is traveling, 
it is expected that the at least one second entity will enter a zone defined around the first entity;
determining, by the processor and based at least in part on the sensor data, 
an amount of time until the at least one second entity will enter the zone defined around the first entity;
responsive to determining that the amount of time until the at least one second entity will enter the zone satisfies 
a time threshold requirement, 
providing, by the processor, 
the amount of time until the at least one second entity will enter the zone as at least one of 
(a) input to a navigation function or 
(b) to be displayed as a countdown via a display element and/or speaker element of the first entity; and
responsive to determining that the amount of time until 
the at least one second entity will enter the zones does not satisfy the time threshold requirement, 
not providing the amount of time until the at least one 
second entity will enter the zone”.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668